DENY; and Opinion Filed April 16, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00445-CV

                        IN RE ARTHUR ROY MORRISON, Relator

                     On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
                           Trial Court Cause No. F93-58780L

                            MEMORANDUM OPINION
                         Before Justices Moseley, Fillmore, and Evans
                                 Opinion by Justice Fillmore
       Relator contends the trial court violated a ministerial duty by not ruling on his motion for

judgment nunc pro tunc. The facts and issues are well known to the parties, so we need not

recount them herein. Based on the record before us, we conclude relator has not shown he is

entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Simon v. Levario, 306 S.W.3d 318,

320-21 (Tex. Crim. App. 2009) (orig. proceeding). Accordingly, we DENY relator’s petition for

writ of mandamus.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE

140445F.P05